Mr. William E. Johnson Attorney at Law P.O. Drawer 70 Hamburg, AR  71646
Dear Mr. Johnson:
Pursuant to Ark. Stat. Ann. Section 2-208 (Supp. 1985), the Attorney General is required to approve and certify the popular name and ballot title of all proposed initiative or referendum acts or amendments to the State Constitution before the petitions are circulated for signature.  The law provides that I may substitute and certify a more suitable and correct ballot title and popular name, or, if the proposed ballot title and popular name are insufficiently misleading, I may reject the entire petition.
The purpose of my review and certification is to ensure that the ballot title and popular name honestly, intelligibly and fairly set forth the purpose of a proposed act or amendment.  Arkansas Women's Political Caucus v. Riviere, 283 Ark. 463, 466, 677 S.W.2d 846
(1984); Becker v. Riviere, 277 Ark. 252, 254, 641 S.W.2d 2
(1982).  Ark. Stat. Ann. Section 2-208 neither requires nor authorizes this office to make any legal determinations concerning the merits of the act or amendment or the likelihood that the act or amendment will accomplish its stated objectives.  Consequently, this review has been limited to determining whether your proposed ballot title and popular name accurately and impartially summarize the provisions of your proposed initiated amendment.
Your proposed popular name is believed to be insufficient and the following is hereby substituted.
Popular Name
The Director of Athletics Mandatory Retirement Amendment of 1986.
The proposed ballot title is believed to be insufficient and the following is hereby substituted:
Ballot Title
An amendment to the Constitution to establish mandatory retirement requirements for the Director of Athletics at the University of Arkansas, Fayetteville, and to prohibit further involvement of retired Directors of Athletics with athletic coaches at said school.
The foregoing substituted popular name and ballot title are hereby approved and certified as sufficient.
Pursuant to Ark. Stat. Ann. Section 2-206 (Repl. 1976), instructions to canvassers and signers are enclosed herewith.
Sincerely,
Steve Clark Attorney General
SC:PLC:jr